                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

DERRICK SWEETING,

                       Petitioner,                :   Case No. 1:18-cv-029

       - vs -                                         District Judge Susan J. Dlott
                                                      Magistrate Judge Michael R. Merz

Warden,
 Southern Ohio Correctional Facility
                                                  :
                       Respondent.


                      REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought pro se by Derrick Sweeting under 28 U.S.C. § 2254, is

before the Court for decision on the Petition (ECF No. 3), the State Court Record (ECF No. 10),

the Respondent’s Answer (ECF No. 11), and Petitioner’s Reply (ECF No. 15).

       The Magistrate Judge reference in this case was recently transferred to the undersigned to

help balance the Magistrate Judge workload in the Western Division of this Court.



Litigation History



       On December 2, 2011, Petitioner was indicted by a Hamilton County grand jury on ten

felony count s arising out of three robberies. The trial court severed counts 10, 11, and 12 and

tried the first nine counts together, resulting in guilty verdicts on six counts and not guilty on the

remaining three. Upon these convictions he was sentenced to seventeen years imprisonment (State

Court Record, ECF No. 10, PageID 114). On appeal, the First District Court of Appeals reversed

                                                  1
on a sentencing issue but otherwise affirmed. State v. Sweeting, Case No. C-120733 (1st Dist.

Nov. 20, 2013)(unreported; copy at State Court Record, ECF No. 10, PageID 158 et seq.) Sweeting

did not file an appeal within the forty-five days allowed by Ohio law, but eventually filed a Motion

for Delayed Appeal on July 17, 2014. Id. at PageID 167. The Supreme Court of Ohio denied that

Motion on September 24, 2014. Id. at PageID 177. In the meantime on February 11, 2014,

Sweeting was re-sentenced on the issue for which a remand had been ordered. Id. at PageID 178.

       The jury trial on the severed counts was held in June 2015, resulting in acquittal on the

felonious assault charge but conviction on the two weapons charges. Id. at PageID 211-15.

Sweeting appealed, but the First District affirmed. State v. Sweeting, Case No. C-150436 (1st Dist.

May 6, 2016)(unreported; copy at State Court Record, ECF No. 10, PageID 255, et seq.)

       Once again Sweeting missed the filing deadline, but this time the Ohio Supreme Court

granted him a delayed appeal (State Court Record, ECF No. 10, PageID 269). However, instead

of raising issues from the second trial, Sweeing attempted to raise issues from the first trial and the

Ohio Supreme Court declined to review the case. Id. at PageID 290.

       On December 19, 2016, Sweeting filed a petition for post-conviction relief under Ohio

Revised Code § 2953.21 (State Court Record, ECF No. 10, PageID 298 et seq.) The trial court

dismissed the petition as untimely and barred by res judicata. Id. at 305. Sweeing appealed, but

the appeal was dismissed for failure to file a brief. Id. at PageID 307. Sweeting’s Petition in this

Court followed in January 2018, pleading the following four grounds for relief:

               Ground One: 5th Amendment was broke I never faces [sic] my
               accuse [sic]

               Supporting Facts: 5th Amendment was broke my accuser (Avnish
               Kumar Patel) never show up at my trail [sic] and I was convicted of
               this crime the Foodmart Robbery




                                                  2
               14th Amendment was broke I never got a photo line up from the
               officers they never found DNA, GSR, no Fingerprint, to link me too
               [sic] these robberys. [sic]

               6th Amendment was broke. Micheala Stagnaro put any these
               Argument in my brief when it was in my transcripts. (She never
               stated)

               Ground Two: 14th Amendment

               Supporting Facts: The offices [sic] never didn’t any photo line ups
               with any accuser. They officers never found any physical evidence
               for as DNA, GST, no fingerprint to ever link me to these crime. The
               officers evening [sic] stated this on the recorder and I was still
               convicted why?

               Ground Three: 6th Amendment Ineffective Assistance Counsel

               Supporting Facts: Ms. Michaela Stagnaro was my appeal she did
               not try to fight my case all the way. When these argument was on
               my transcript and recorders.

               Ground Four: 8th Amendment Cruel Unusual Punishment

               Supporting Facts: The court which is Judge Jody M. Luebbers
               sentences me to 21 years and base on the evidence the State presents.
               They ever [sic] had enough evidence to convict me of these crimes
               so Im [sic] asking for my sentence to be vacate and bring back to court
               for a new trial.



                                          Analysis

Procedural Default



       Respondent asserts all of Petitioner’s claims are procedurally defaulted by his various

failure in presenting them to the state courts. The Answer argues claims arising from the first trial

were defaulted because Sweeting’s appeal to the Supreme Court of Ohio was untimely and claims

arising from the second trial were not actually presented to that court.

       The procedural default doctrine in habeas corpus is described by the Supreme Court as
                                                 3
follows:

               In all cases in which a state prisoner has defaulted his federal claims
               in state court pursuant to an adequate and independent state
               procedural rule, federal habeas review of the claims is barred unless
               the prisoner can demonstrate cause of the default and actual
               prejudice as a result of the alleged violation of federal law; or
               demonstrate that failure to consider the claims will result in a
               fundamental miscarriage of justice.


Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

(6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433 U.S.

72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). Absent cause and prejudice, a federal habeas

petitioner who fails to comply with a State’s rules of procedure waives his right to federal habeas

corpus review. Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000)(citation omitted); Murray v.

Carrier, 477 U.S. 478, 485 (1986); Engle, 456 U.S. at 110; Wainwright, 433 U.S. at 87.

Wainwright replaced the "deliberate bypass" standard of Fay v. Noia, 372 U.S. 391 (1963).

Coleman, 501 U.S. at 724.

               [A] federal court may not review federal claims that were
               procedurally defaulted in state court—that is, claims that the state
               court denied based on an adequate and independent state procedural
               rule. E.g., Beard v. Kindler, 558 U.S. 53, 55, 130 S. Ct. 612, 175 L.
               Ed. 2d 417 (2009). This is an important “corollary” to the exhaustion
               requirement. Dretke v. Haley, 541 U.S. 386, 392, 124 S. Ct. 1847,
               158 L. Ed. 2d 659 (2004). “Just as in those cases in which a state
               prisoner fails to exhaust state remedies, a habeas petitioner who has
               failed to meet the State’s procedural requirements for presenting his
               federal claims has deprived the state courts of an opportunity to
               address” the merits of “those claims in the first instance.” Coleman,
               501 U.S., at 731-732, 111 S. Ct. 2546, 115 L. Ed. 2d 640. The
               procedural default doctrine thus advances the same comity, finality,
               and federalism interests advanced by the exhaustion doctrine. See
               McCleskey v. Zant, 499 U.S. 467, 493, 111 S. Ct. 1454, 113 L. Ed.
               2d 517 (1991).



                                                  4
Davila v. Davis, 137 S. Ct. 2058, 2064 (2017).

       The Sixth Circuit Court of Appeals requires a four-part analysis when the State alleges a

habeas claim is precluded by procedural default. Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir.

2010)(en banc); Eley v. Bagley, 604 F.3d 958, 965 (6th Cir. 2010); Reynolds v. Berry, 146 F.3d

345, 347-48 (6th Cir. 1998), citing Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord Lott

v. Coyle, 261 F.3d 594, 601-02 (6th Cir. 2001); Jacobs v. Mohr, 265 F.3d 407, 417 (6th Cir. 2001).

               First the court must determine that there is a state procedural rule
               that is applicable to the petitioner's claim and that the petitioner
               failed to comply with the rule.
                               ....
               Second, the court must decide whether the state courts actually
               enforced the state procedural sanction, citing County Court of Ulster
               County v. Allen, 442 U.S. 140, 149, 99 S.Ct. 2213, 60 L.Ed.2d 777
               (1979).

               Third, the court must decide whether the state procedural forfeiture
               is an "adequate and independent" state ground on which the state
               can rely to foreclose review of a federal constitutional claim.

               Once the court determines that a state procedural rule was not
               complied with and that the rule was an adequate and independent
               state ground, then the petitioner must demonstrate under Sykes that
               there was "cause" for him to not follow the procedural rule and that
               he was actually prejudiced by the alleged constitutional error.

Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord, Hartman v. Bagley, 492 F.3d 347, 357

(6th Cir. 2007), quoting Monzo v. Edwards, 281 F.3d 568, 576 (6th Cir. 2002). A habeas petitioner

can overcome a procedural default by showing cause for the default and prejudice from the asserted

error. Atkins v. Holloway, 792 F.3d 654, 657 (6th Cir. 2015).

       In his Reply, Sweeting blames the deficiencies in the case on his appellate attorney,

Michaela Stagnaro. However, the procedural defaults on which the Respondent relies all occurred

at stages of the case at which Ms. Stagnaro did not represent Petitioner and he was not

constitutionally entitled to appointed counsel, i.e., at the Ohio Supreme Court stage.

                                                 5
Conclusion



       Petitioner has not rebutted Respondent’s claim of procedural default or offered any cause

and prejudice to excuse those defaults. It is therefore recommended that the Petition be dismissed

with prejudice. Because reasonable jurists would not disagree with this conclusion, Petitioner

should be denied a certificate of appealability and the Court should certify to the Sixth Circuit that

any appeal would be objectively frivolous and therefore should not be permitted to proceed in

forma pauperis.



March 28, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge



                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. .Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
If the Report and Recommendations are based in whole or in part upon matters occurring of record
at an oral hearing, the objecting party shall promptly arrange for the transcription of the record, or
such portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless
the assigned District Judge otherwise directs. A party may respond to another party=s objections
within fourteen days after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See United States v. Walters, 638 F.2d
947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474 U.S. 140, 153-55 (1985).




                                                  6
